DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an angle between first plane (Q1) and third plane (R1) found in claims 1, 2-5, 7-9, and 28 must be shown or the feature(s) canceled from the claim(s).  It is unclear to the examiner if the angle limitation in these claims is in reference to theta indicated in figure 8 or the complementary angle to theta above line Q1 indicated by Angle X1 below. No new matter should be entered.

    PNG
    media_image1.png
    509
    598
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 6818036) in view of Nam et al. (US 2017/0280951), hereinafter Nam.
Regarding Claim 1, Seaman discloses or teaches a housing (fig. 12, item 100) supporting: a suction source (fig. 13, item 108); a cyclonic separator (fig. 12, item 101) device for separating dirt from dirt-laden air, wherein the cyclonic separator device has a first elongate axis (A) (fig. 12, item 102) which lies in a first plane (Q1) (would lie on 

    PNG
    media_image2.png
    493
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    431
    588
    media_image3.png
    Greyscale

Regarding Claim 7, Seaman discloses or teaches that the fin or baffle can extend upwardly from the fine dust collector at an angle that is varied and that the angle is not limited to extend only upwardly at 90 degrees to a horizontal plane (fig. 6, item 78). Seaman spec does not explicitly state that the angle between the first plane (Q1, fig. 12 above, item 102) and the third plane (fig. 12 above, item R1) is between 120-150 degrees.  However, Nam indicates or teaches the use of at least two baffles via the cross-sectional view (fig. 5 below, items 521 which can be at any angle to the horizontal, see angles A2, A3, A4, A5 below). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the fin in Seaman to a fin or rib angle as in Nam, to an angle to optimize dirt collection from the dirt air sucked into the vacuum to prevent the dust in the dust storage part from being rotated by cyclonic flow (para. [0067-0068, 0181]).

Regarding Claim 9, Seaman discloses or teaches that the fin or baffle can extend upwardly from the fine dust collector at an angle that is varied and that the angle is not limited to extend only upwardly at 90 degrees to a horizontal plane (fig. 6, item 78). Seaman spec does not explicitly state that the angle between the first plane (Q1, fig. 12 above, item 102) and the third plane (fig. 12 above, item R1) is between 130-135 degrees.  However, Nam indicates or teaches the use of at least two baffles via the cross-sectional view (fig. 5 below, items 521 which can be at any angle to the horizontal, see angles A2, A3, A4, A5 below). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the fin in Seaman to a fin or rib angle as in Nam, to an angle to optimize dirt collection from the .

    PNG
    media_image4.png
    376
    560
    media_image4.png
    Greyscale


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2017/0280951), hereinafter Nam.
Regarding Claim 1, Nam discloses or teaches a housing (fig. 4, item 2) supporting: a suction source (fig. 2, item 20); a cyclonic separator (fig. 4, item 10, para. [0016,0057]) device for separating dirt from dirt-laden air, wherein the cyclonic separator device has a first elongate axis (A) (fig. 4, item A1 , para. [0075]) which lies in a first plane (Q1) (fig. 5 below, item Q1); a user graspable handle (fig. 2, item 30) having a second elongate axis (C) (fig. 4 below, item C1), a passage member (fig. 4, item 5) for transporting dirt-laden air to the dirt separation cyclonic separator device, the passage member having a third elongate axis (B) (fig. 4, item A3), wherein the third elongate axis (B) of the passage member and the second elongate axis (C) of the user graspable 

    PNG
    media_image5.png
    496
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    376
    560
    media_image6.png
    Greyscale

Regarding Claim 7, Nam indicates or teaches the use of at least two baffles via the cross-sectional view (fig. 5 above, items 521 which can be at any angle to the 
Regarding Claim 8, Nam indicates or teaches the use of at least two baffles via the cross-sectional view (fig. 5 above, items 521 which can be at any angle to the horizontal, see angles A2, A3, A4, A5 above). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the fin in Seaman to a fin or rib angle as in Nam, to an angle to optimize dirt collection from the dirt air sucked into the vacuum to prevent the dust in the dust storage part from being rotated by cyclonic flow (para. [0067-0068, 0181]).
Regarding Claim 9, Nam indicates or teaches the use of at least two baffles via the cross-sectional view (fig. 5 above, items 521 which can be at any angle to the horizontal, see angles A2, A3, A4, A5 above). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the fin in Seaman to a fin or rib angle as in Nam, to an angle to optimize dirt collection from the dirt air sucked into the vacuum to prevent the dust in the dust storage part from being rotated by cyclonic flow (para. [0067-0068, 0181]).
Claims 22, 11-12, 23-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 6818036) in view of Nam et al. (US 2017/0280951), hereinafter Nam.

Seaman does not specifically indicate that the baffle or fin is attached to the end wall. However, Nam indicates or teaches the baffle or fin is attached to the end wall (fig. 4 below, items 521, para. 0067, to prevent the dust in the storage part from being rotated by the cyclonic flow). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fin in Seaman to a fin connected to the end wall as in Nam, to prevent the dust in the storage part from being rotated by the cyclonic flow close to the end wall).
Regarding Claim 11, Seaman discloses or teaches a first separating chamber (fig. 6, item 54) that includes a generally cylindrical portion and indicates that the baffle or fin is connected to or is in abutment (applicant does not applicant does not define “abutment” in their specification, the examiner has taken the broadest reasonable interpretation of the word “abutment” in the applicant’s claims.  As defined by the Oxford English Dictionary “abutment” the act or process of abutting; and the Oxford English Dictionary defines “abut” or “abutting” be next to or lie adjacent.  Using the broadest reasonable interpretation of “abutment”, it can then be reasonably interpreted that the baffle can be next to or lie adjacent to the cylindrical portion of the first dirt collection chamber which means there can be a space between the baffle and the cylindrical portion. Therefore Seaman demonstrates that the fin or baffle is in abutment to the cylindrical, as it is next to the cylindrical portion and lies adjacent to that cylindrical portion) with the generally cylindrical portion.

Regarding Claim 23, Seaman discloses or teaches a range: 1.6:1≤Hc:Bh≤1.8:1 (Col. 6, lines 3-37, that the radial extent of the fin item 78 may also vary and Col. 7, lines 34-49,  the fin item 78 discourages uneven accumulation of dirt and fluff particles and helps to distribute the dirt and fluff collected around the end of the bin in a relatively even manner. Since the prior art states that the fin radial extent may vary it is obvious to one of ordinary skill in the art at the time the invention was filed to size the heights Hc and Bh that would cover the ratios claimed by the applicant to enhance dirt retention in the collection bin).
Regarding Claim 24, Seaman discloses or teaches a ratio of Hc:Bh is about 1.7 (Col. 6, lines 3-37, that the radial extent of the fin item 78 may also vary and Col. 7, lines 34-49,  the fin item 78 discourages uneven accumulation of dirt and fluff particles and helps to distribute the dirt and fluff collected around the end of the bin in a relatively even manner. Since the prior art states that the fin radial extent may vary it is obvious to one of ordinary skill in the art at the time the invention was filed to size the heights Hc and Bh that would cover the ratio claimed by the applicant to enhance dirt retention in the collection bin).

Seaman discloses or teaches a ratio between the baffle radial distance Br and a diameter of the first dirt collection chamber Dr and the ratio (Dr:Br) defined by the range: 3:1≤Dr:Br≤6:1 (Col. 6, lines 3-37, that the radial extent of the fin item 78 may also vary and Col. 7, lines 34-49,  the fin item 78 discourages uneven accumulation of dirt and fluff particles and helps to distribute the dirt and fluff collected around the end of the bin in a relatively even manner. Since the prior art states that the fin radial extent may vary it is obvious to one of ordinary skill in the art at the time the invention was filed to size the radius of the baffle and diameter of the first dirt collection chamber would cover the ratios claimed by the applicant to enhance dirt retention in the collection bin.
Regarding Claim 26, Seaman discloses or teaches a ratio between the baffle radial distance Br and a diameter of the first dirt collection chamber Dr and the ratio (Dr:Br) defined by the range: 3:1≤Dr:Br≤5:1 (Col. 6, lines 3-37, that the radial extent of the fin item 78 may also vary and Col. 7, lines 34-49,  the fin item 78 discourages uneven accumulation of dirt and fluff particles and helps to distribute the dirt and fluff collected around the end of the bin in a relatively even manner. Since the prior art states 
Regarding Claim 27, Seaman discloses or teaches a ratio between the baffle radial distance Br and a diameter of the first dirt collection chamber Dr and the ratio (Dr:Br) defined about 4 (Col. 6, lines 3-37, that the radial extent of the fin item 78 may also vary and Col. 7, lines 34-49,  the fin item 78 discourages uneven accumulation of dirt and fluff particles and helps to distribute the dirt and fluff collected around the end of the bin in a relatively even manner. Since the prior art states that the fin radial extent may vary it is obvious to one of ordinary skill in the art at the time the invention was filed to size the radius of the baffle and diameter of the first dirt collection chamber would cover the ratio claimed by the applicant to enhance dirt retention in the collection bin.
Regarding Claim 31, Seaman discloses or teaches a second separating chamber positioned generally within the shroud for separating relatively fine dirt from the dirt-laden air cleaned by the first separating chamber (fig. 6, item 56), a second dirt collection chamber in communication with the second separating chamber (fig. 6, item 68); an outlet through which cleaner air exits the second separating chamber (fig. 6, air exits via vortex finder and passes over or around motor, item 50; Col. 7, line 1 to Col. 8, line 10) wherein the first separating chamber includes a generally cylindrical portion (fig. 6, item 54) with a central axis (fig. 12, item 102) and wherein the inlet is configured to direct the incoming dirt-laden air into said generally cylindrical portion such that it travels circumferentially around an inner surface of the first separating chamber (fig. 6, item 64, . 
Claims 28, 2-5, 13, 29-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Seaman (US 6818036) in view of Nam et al. (US 2017/0280951), hereinafter Nam.
Regarding Claim 28, Seaman discloses or teaches a first separating chamber (fig. 6, item 54) for separating relatively coarse dust or debris from dirt-laden air received from a passage member (fig. 12, item 105); an inlet (fig. 6, item 58) through which dirt-laden air is drawn into the first dirt separating chamber; a first dirt collection 
Seaman does not indicate that baffle extends from the cylindrical portion in a radial direction towards an elongated axis. However, Nam indicates or teaches the 
Regarding Claim 2, Seaman discloses or teaches a first plane (R1) (fig. 12 above, item R1), wherein the cyclonic separator device has a first elongate axis (A) (fig. 12, item 102) which lies in a second plane (Q1) (would lie on the same line as fig. 12, item 102), wherein the elongate axis (A) of the cyclonic separator device is parallel with a floor surface, and wherein, in side view (applicant never provides an orientation of their apparatus so the side view can be the back, front, bottom, top, side, opposite side), the second plane (Q1) is perpendicular to the vertical (when the vacuum is picked up or while in use the axis item 102 would be horizontal to the surface under wheel item 107, fig. 12) and the baffle is positioned above the second plane (Q1) (fig. 12 above, item 78 is above item 102) such that dirt collected in the first dirt collection chamber reaches the second plane (Q1) before the dirt reaches the baffle (the air entering the dirt collection chamber will circulate around chamber multiple time but will cross the first plane (Q1) before hitting the baffle, item 78, for the first time as the dirty air circulates around the chamber multiple times.).
Regarding Claim 3, Seaman discloses or teaches that the fin or baffle can extend upwardly from the fine dust collector at an angle that is varied and that the angle is not limited to extend only upwardly at 90 degrees to a horizontal plane (fig. 6, item 78). Seaman spec does not explicitly state that the angle between the first plane (Q1, fig. 12 
Regarding Claim 4, Seaman discloses or teaches that the fin or baffle can extend upwardly from the fine dust collector at an angle that is varied and that the angle is not limited to extend only upwardly at 90 degrees to a horizontal plane (fig. 6, item 78). Seaman spec does not explicitly state that the angle between the first plane (Q1, fig. 12 above, item 102) and the third plane (fig. 12 above, item R1) is between 35-55 degrees.  However, Nam indicates or teaches the use of at least two baffles via the cross-sectional view (fig. 5 above, items 521 which can be at any angle to the horizontal, see angles A2, A3, A4, A5 above). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of the fin in Seaman to a fin or rib angle as in Nam, to an angle to optimize dirt collection from the dirt air sucked into the vacuum to prevent the dust in the dust storage part from being rotated by cyclonic flow (para. [0067-0068, 0181]).
Regarding Claim 5, Seaman discloses or teaches that the fin or baffle can extend upwardly from the fine dust collector at an angle that is varied and that the angle is not limited to extend only upwardly at 90 degrees to a horizontal plane (fig. 6, item 78). 
Regarding Claim 13, Seaman does not specifically indicate that the baffle or fin is attached to a cover. However, Nam indicates or teaches the baffle or fin is attached to a cover (fig. 4, items 521 are attached to item 520, para. [0066-0068]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fin in Seaman to a fin connected a cover as in Nam, since it will ensure there is not a gap between the fin and the cover which will ensure there is no rotation of air near the cover which cause the dirt to stir.
Regarding Claim 29, Seaman discloses or teaches a ratio between the baffle radial distance Br and a diameter of the first dirt collection chamber Dr and the ratio (Dr:Br) defined by the range: 3:1≤Dr:Br≤5:1 (Col. 6, lines 3-37, that the radial extent of the fin item 78 may also vary and Col. 7, lines 34-49,  the fin item 78 discourages uneven accumulation of dirt and fluff particles and helps to distribute the dirt and fluff collected around the end of the bin in a relatively even manner. Since the prior art states that the fin radial extent may vary it is obvious to one of ordinary skill in the art at the 
Regarding Claim 30, Seaman discloses or teaches a ratio between the baffle radial distance Br and a diameter of the first dirt collection chamber Dr and the ratio (Dr:Br) defined about 4 (Col. 6, lines 3-37, that the radial extent of the fin item 78 may also vary and Col. 7, lines 34-49,  the fin item 78 discourages uneven accumulation of dirt and fluff particles and helps to distribute the dirt and fluff collected around the end of the bin in a relatively even manner. Since the prior art states that the fin radial extent may vary it is obvious to one of ordinary skill in the art at the time the invention was filed to size the radius of the baffle and diameter of the first dirt collection chamber would cover the ratio claimed by the applicant to enhance dirt retention in the collection bin.
Regarding Claim 35, Seaman discloses or teaches a second separating chamber positioned generally within the shroud for separating relatively fine dirt from the dirt-laden air cleaned by the first separating chamber (fig. 6, item 56), a second dirt collection chamber in communication with the second separating chamber (fig. 6, item 68); an outlet through which cleaner air exits the second separating chamber (fig. 6, air exits via vortex finder and passes over or around motor, item 50; Col. 7, line 1 to Col. 8, line 10) wherein the first separating chamber includes a generally cylindrical portion (fig. 6, item 54) with a central axis (fig. 12, item 102) and wherein the inlet is configured to direct the incoming dirt-laden air into said generally cylindrical portion such that it travels circumferentially around an inner surface of the first separating chamber (fig. 6, item 64, Col. 3, line 35 to Col. 8, line 10), wherein the shroud is positioned generally centrally of . 
Claims 1, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2013/0091655) in view of Hansen et al. (US 2004/0154126), hereinafter Hansen.
Regarding Claim 1, Smith discloses or teaches a housing (Fig. 10, item 202) supporting: a suction source (Fig. 11, item 216); a cyclonic separator device (Fig. 10, item 208) for separating dirt from dirt-laden air, wherein the cyclonic separator device has a first elongate axis (A) (Fig. 10 below, axis A, see also Fig. 12, item 321) which lies in a first plane (Q1) (Fig. 10, item 205); a user graspable handle (Fig. 10, item 206) 

Regarding Claim 7, Smith discloses or teaches the inlet of the first separator chamber is positioned above the plane (Q1), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 120 and 150 degrees. (Fig. 10 below, Angle M, 
Regarding Claim 8, Smith discloses or teaches the inlet of the first separator chamber is positioned above the plane (Q1), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 125 and 145 degrees. (Fig. 10 below, Angle M, since the baffle in Smith is around the whole dust container any point on that lip could be at the required angle of the claim.  In addition, the baffles of Hansen added to Smith could be placed at angle as defined by the claim since the angle has not been defined as having any criticality).    
Regarding Claim 9, Smith discloses or teaches the inlet of the first separator chamber is positioned above the plane (Q1), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 130 and 135 degrees. (Fig. 10 below, Angle M, since the baffle in Smith is around the whole dust container any point on that lip could be at the required angle of the claim.  In addition, the baffles of Hansen added to Smith could be placed at angle as defined by the claim since the angle has not been defined as having any criticality).    

    PNG
    media_image7.png
    355
    659
    media_image7.png
    Greyscale

Claims 28, 2-5, 13, 29-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hansen.
Regarding Claim 28, Smith discloses or teaches a first separating chamber (Fig. 10, item 280) for separating relatively coarse dust or debris from any dirt-laden air received from a passage member (Fig. 10, item 210); an inlet (Fig. 12, item 326) through which dirt-laden air is drawn into the first dirt separating chamber; a first dirt collection chamber (Fig. 12, item 320) for receiving dirt separated by the first separating chamber; a shroud (Fig. 12, item 290); an outlet (Fig. 17C, item 370) through which cleaner air exits the first separating chamber; a baffle (Fig. 12, item 328) positioned in the first dirt collection chamber which lies in a plane (R1) (Fig. 10 above, axis E), wherein the baffle extends from a first generally cylindrical portion (Fig. 12, item 322) in a radial direction towards an elongate axis (A) (Fig. 10 above, axis A; see also Fig. 12, item 321) a radial distance Br and wherein a diameter of the first dirt collection chamber is Dr, wherein the ratio (Dr:Br) is defined by the range: 3:1 ≤Dr:Br≤6:1. (para. 0029, distance of the baffle from sidewall in relation to the radius of the dust container)     

While Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio was 3:1 ≤Dr:Br≤6:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results.  Applicant has failed in the amendment to point out specifically that the chosen ratios are critical and unexpected results.  The applicant only references specification paragraphs 0134-0140 that only make generic reference to increased performance and “being advantageous” which does not demonstrate the critical or unexpected results of the claimed ratios.  As stated above, the applicant fails to claim in the applicant what is advantageous of this 
Regarding Claim 2, Smith discloses the cyclonic separator device has the elongate axis (A) which lies in the plane (Q1), wherein the elongate axis (A) of the cyclonic separator device is parallel with a floor surface, (Fig. 10 above, axis A extends above the floor and runs parallel) and wherein, in side view, the plane (Q1) is perpendicular to the vertical and the baffle is positioned above the plane (Q1) (Fig. 10 below, air enters from inlet from item 210 and goes past plane 205 and then cross back up through 205 and hits baffle on axis E since the baffle in Smith goes all the way around the dust container) such that dirt collected in the first dirt collection chamber reaches the plane (Q1) before the dirt reaches the baffle.  
Regarding Claim 3, Smith discloses or teaches in side view, the inlet of the first separating chamber is positioned below the plane (Q1)), and wherein, an angle formed between the plane (Q1) and plane (R1) is between 30 and 60 degrees (Fig. 10 above, Angle M, since the baffle in Smith is around the whole dust container any point on that lip could be at the required angle of the claim.  In addition, the baffles of Hansen added to Smith could be placed at angle as defined by the claim since the angle has not been defined as having any criticality).      
Regarding Claim 4, Smith discloses or teaches in side view the angle is between 35 and 55 degrees(Fig. 10 above, Angle M, since the baffle in Smith is around the whole dust container any point on that lip could be at the required angle of the claim.  In addition, the baffles of Hansen added to Smith could be placed at angle as defined by the claim since the angle has not been defined as having any criticality).  

Regarding Claim 13, Smith discloses or teaches including a cover (Fig. 12, item 330) which defines an inwardly facing end wall of the first dirt collection chamber. 
While Smith does not disclose the baffle provided on the cover.  However, Hansen teaches the baffle provided on the cover (Figs. 3-4, item 588, para. 0029, extends up from bottom wall of dirt cup).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the baffle in Smith to be located on the cover as in Hansen, because having the baffle provided on the cover enables the baffle to not interfere with the removal of dirt from the dust container when emptied by the user.
Regarding Claim 29, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio was 3:1 ≤Dr:Br≤5:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results. 
Regarding Claim 30, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio is about 4 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results. Applicant has failed in the amendment to point out specifically that the chosen ratios are critical and unexpected results.  The applicant only references specification paragraphs 0134-0140 that only make generic reference to increased performance and “being advantageous” which does not demonstrate the critical or unexpected results of the claimed ratios. As stated above, the applicant fails to claim in the applicant what is advantageous of this ratio such as suction power, sound dampening, separation of the dirt in the air, or battery efficiency.  
.    
Claims 22, 11, 12, 23-24, 25-27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Hansen.
Regarding Claim 22, Smith discloses or teaches a first separating chamber (Fig. 10, item 280) for separating relatively coarse dust or debris from any dirt-laden air, an inlet (Fig. 12, item 326) through which dirt-laden air is drawn into the first dirt separating chamber; a first dirt collection chamber (Fig. 12, item 320) for receiving dirt separated by the first separating chamber; a shroud (Fig. 12, item 290); an outlet (Fig. 17C, item 370) through which cleaner air exits the first separating chamber; a baffle (Fig. 12, item 328) positioned in the first dirt collection chamber which lies in a plane (R1) (Fig. 10 above, axis E), wherein the generally cylindrical portion (Fig. 12, item 322) of the first separating chamber has a height Hc and wherein the baffle extends upwardly from the end wall of the first dirt collection chamber lid a height Bh wherein the ratio (HC:Bh ) is defined by the range: 1.4≤Hc:Bh≤1.9:1 (para. 0029, baffle can vary in height based on percentage with the height of the dust container)     
While Smith does disclose a baffle, it does not show the baffle restricted to one space inside the dust container as demonstrated in the applicant’s drawings.  However, Hansen teaches a baffle located in one area within the dust container (Fig. 4, item 588).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add another baffle to Smith with a baffle located in one specific location as in Hansen, because having another baffle added to Smith in one location enables the dirt to remain in the dust container and not reenter the air stream after being deposited in the bottom (para. 0030-0031).

Regarding Claim 11, wherein the first dirt collection chamber includes a generally cylindrical portion (Fig. 12, item 322) and the baffle is connected to the generally cylindrical portion or is in abutment with the generally cylindrical portion (Fig. 12, item 328).  
Regarding Claim 12, Smith discloses or teaches including a cover (Fig. 12, item 330) which defines an inwardly facing end wall of the first dirt collection chamber. 

Regarding Claim 23, while Smith disclose a percentage between the height of the baffle and the height of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the height of the baffle in relation to the height of the dust container so that the ratio was 1.6≤Hc:Bh≤1.8:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results. Applicant has failed in the amendment to point out specifically that the chosen ratios are critical and unexpected results.  The applicant only references specification paragraphs 0134-0140 that only make generic reference to increased performance and “being advantageous” which does not demonstrate the critical or unexpected results of the claimed ratios. As stated above, the applicant fails to claim in the applicant what is advantageous of this ratio such as suction power, sound dampening, separation of the dirt in the air, or battery efficiency.

Regarding Claim 25, Smith discloses or teaches the baffle extends from a first generally cylindrical portion (Fig. 12, item 322) in a radial direction towards an elongate axis (A) (Fig. 10 above, axis A; see also Fig. 12, item 321) a radial distance Br and wherein a diameter of the first dirt collection chamber is Dr, wherein the ratio (Dr:Br) is defined by the range: 3:1 ≤Dr:Br≤6:1. (para. 0029, distance of the baffle from sidewall in relation to the radius of the dust container)     

Regarding Claim 26, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio was 3:1 ≤Dr:Br≤5:1 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  Where patentability is said 
Regarding Claim 27, while Smith disclose a ratio between the radius of the baffle and the radius of the dust container.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radius baffle in relation to the diameter of the dust container so that the ratio is about 4 in order to enhance cyclonic separator performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  Where patentability is said to be based upon particular chosen ratio or upon another variable recited in the claim, the applicant must show that the chosen ratio are critical and unexpected results. Applicant has failed in the amendment to point out specifically that the chosen ratios are critical and unexpected results.  The applicant only references specification paragraphs 0134-0140 that only make generic reference to increased performance and “being advantageous” which does not demonstrate the critical or unexpected results of the claimed ratios. As stated above, the applicant fails to claim in the applicant what is 
Regarding Claim 31, Smith discloses or teaches a second separating chamber (Fig. 12, item 285) positioned generally within the shroud for separating relatively fine dirt from the dirt-laden air cleaned by the first separating chamber, a second dirt collection chamber (Fig. 12, item 316) in communication with the second separating chamber; an outlet (Fig. 12, item 256) through which cleaner air exits the second separating chamber; wherein the first separating chamber includes a generally cylindrical portion (Fig. 12, item 322) with a central axis (Fig. 12, item 321) and wherein the inlet is configured to direct the incoming dirt-laden air into said generally cylindrical portion such that it travels circumferentially around an inner surface of the first separating chamber, (Fig. 12, item 322) wherein the shroud is positioned generally centrally of the generally cylindrical portion of the first separating chamber and the shroud has a generally cylindrical portion (Fig. 12, item 290, para. 0121, 0126) having a height D with openings therein (Fig. 12, item 290, para. 0121 - perforated) for the passage of air there through towards the second separating chamber, wherein the second separating chamber includes: an inlet (Fig. 12, item 288) through which cleaned dirt-laden air exiting the first separating chamber is drawn into the second separating chamber; and a generally frusto-conical portion (Fig. 12, item 286, para. 0123) with a central axis (Fig. 12, item 257) and the generally frusto-conical portion has an end part (Fig. 12, item 287) in communication with the second dirt collection chamber through which fine dirt exits there through into the second dirt collection chamber, and wherein the inlet of the second separating chamber is configured to direct the incoming said 
Response to Applicant Appeal Brief Arguments
The Appeal Brief and Appeal Brief Response to Non-Compliance filed on January 12, 2022 and January 31, 2022 has been entered.  Claims 6, 10, 14-21, and 32-34 have been cancelled and claims 1-5, 7-9, 11-13, 22-31 and 35 remain pending in the application.  
Applicant’s arguments, see page 10, 15, and 19 filed January 12, 2022, that Smith (US 2013/0091655) fails to teach a baffle positioned above the plane along which the elongate axis lies. In addition, that an annular lip is not a baffle.  The examiner disagrees with this argument.  As stated above, the Oxford English Dictionary defines “baffle” as a device used to retrain the flow or a fluid, gas, or loose material or to prevent the spreading of sound or light in a particular direction.  Using the broadest reasonable interpretation of “baffle”, it can then be reasonably interpreted as a lip as stated in Smith.  Since the lip in Smith lines the inside of the dust collection chamber the lip would be above and below the elongate axis.  Examiner maintains the rejection in view of Hansen (US 2004/0154126) by adding fin item 588 or item 580. Rejection maintained.        
Applicant’s arguments, see page 10, filed January 12, 2022, that Hansen fails to have a fin above a plane that is perpendicular to the vertical such that collected dirt reaches the plane before reaching the fin.  Also, the applicant continues to reference fin 586 in their appeal brief arguments but fin 586 is not found anywhere in the examiner’s final rejection mailed on August 12, 2021.  Examiner is confused on why fin 586 is being 
multiple times around the cyclonic elongated axis.  Rejection maintained.  
Applicant’s arguments, see page 11-14 and 17-18 filed January 12, 2022, that Hansen fails to teach the claimed location of the baffle and examiner relied on impermissible hindsight reasoning. Examiner states that Hansen’s fins/fingers should have been added to Smith’s lip and disagrees that Hansen and Smith do not teach the baffle location. Hansen fig. 4, fin item 588 is at an angle Beta with the horizontal plane.  The angle Beta can be 10-45 degrees but the complementary angle can be 170-135 degrees.  Since the applicant does not define which angle is being claimed, the theta angle in fig. 8 of the application or the complementary angle of theta. Therefore Hansen Beta angle and complementary angle overlaps that MPEP 2144.05 is justified in rejection of the angle claims of 3-9.  As stated above the dirt-air in Hansen would reach the horizontal plan cross-section 3 before the dirt-air passes fin item 588, then circles around multiple times around the cyclonic elongated axis.  Rejection maintained.  
 Applicant’s arguments, see page 12-13, filed January 12, 2022, that examiner erroneously asserts that the applicant failed to define why the location of the baffle is critical. The application states that the baffle is positioned there so it is not obstructed by 
 Applicant’s arguments, see page 14-16, 18, and 21-22 filed January 12, 2022, that Smith and Hansen both fail to teach claimed ratio between dirt collection chamber diameter Dr and baffle radial distance Br, also that this claimed ratio has criticality.  Examiner disagrees in that Smith drawings are not supposed to be taken as scale.  In addition, Smith indicates that 15% reduction of the distance between the lip on the dust container, fig. 9c item 182, and the lip on the on the cyclone, fig. 9C item 104.  While the applicant claims a distance of 1 to 3 ratio or 33%.  It would have been obvious to one of ordinary of the skill to test different widths to produce an optimal performance of the cleaner. The examiner also disagrees with applicant’s argument about Hansen’s ratio and applicant’s claimed ratio criticality.  Hansen discloses ratio of the fin radial extends to the diameter of the dirt collection chamber as 100:1 to 20:1 with an optimal ratio of 50:1.  Applicant claims a ratio of 3:1 to 6:1 for the same dimensions would still fall under the MPEP 2144.05 which requires the applicant to show the applicant must show that the chosen ratio are critical and unexpected results. Applicant has not shown that the 
 Applicant’s arguments, see page 18-21, filed January 12, 2022, that Smith and Hansen both fail to teach claimed ratio between dirt collection chamber height Hc and baffle height Bh, also that this claimed ratio has criticality.  Examiner agrees in that Smith drawings do not demonstrate these height dimensions and ratios. The examiner also disagrees with applicant’s argument about Hansen’s fail to claim a ratio of the heights.  Hansen discloses a ratio of the fin/finger, fig. 3 item 580, to be approximately one-half of the height of the dirt cup 560. Increasing the height of the fin/fingers is preferred (para. [0020-0035]).  Also that the fins/fingers can vary in height from 40% to 60% of the distance from the bottom wall to the bottom of the shroud and still be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  References are cited to show a cleaning apparatus relates to claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        03/04/2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723